Citation Nr: 0302869	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for otitis media of 
the right ear, with right ear hearing loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a May 2000 decision by the Buffalo, New York, 
Regional Office (RO).  In August 2001, the Board remanded the 
case.


FINDINGS OF FACT

1.  The veteran has chronic otitis media, with occasional 
flare-ups, but without suppuration.

2.  The veteran's right ear hearing impairment does not 
equate to a level "X" or "XI" impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent, for chronic otitis media, with right ear hearing 
loss, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.85, 4.87, Diagnostic Codes 6200, 6201 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during this appeal.  
VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified, in pertinent part, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, and 5126 (West 2002); as well as at 
38 C.F.R. §§ 3.102, 3.159, and 3.326.

Here, an October 2002 letter explained VCAA, and solicited 
from the veteran, and offered VA help in obtaining, 
additional evidence in support of his claim.  The October 
2002 Statement of the Case advised the veteran of the 
applicable law, and the rationale for the evaluation 
assigned.  The evidence of record includes the service 
medical records, statements from the appellant, non-VA 
treatment records from sources the veteran identified, and VA 
outpatient treatment records and examination reports.  
Finally, in a January 2003 letter, the RO advised the veteran 
that his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board, 
but he has not responded to the letter.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to further notify the 
veteran of additional evidence he should obtain and evidence 
VA would obtain, and any failure to provide such a pro forma 
notice could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  Hence, the Board turns 
now to the merits of the claim.

In this case, the Board is not concerned with service 
connection as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155.  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

A December 1948 rating decision granted service connection 
for right ear otitis media, and assigned a noncompensable 
evaluation.  In October 2002, a 10 percent evaluation was 
assigned for otitis media with right ear hearing loss.

At April 1999 VA audiometric testing, a history of ear 
infection was noted.  Audiometric examination revealed an 
average 62.5 decibel hearing loss in the right ear, and a 
52.5 decibel loss in the left.  Speech recognition was 55 
percent in the right ear and 20 percent in the left.

Results of an April 2000 VA audiometric examination revealed 
pure tone air conduction thresholds in the right ear as 65, 
60, 70 and 85 decibels at 1000, 2000, 3000 and 4,000 hertz, 
respectively.  The average of these four is 70.  The 
veteran's speech discrimination score was 76 percent in the 
right ear.  Testing of the veteran's left ear revealed pure 
tone air conduction thresholds as 30, 60, 80, and 65 decibels 
at 1000, 2000, 3000, and 4000 hertz respectively.  The 
average of these four is 59.  Speech discrimination was 72 
percent in the left ear.  The VA examiner described the 
veteran's hearing loss in his right ear as "moderately 
severe to profound mixed hearing loss."

The veteran was seen for a private hearing consultation in 
June 2000.  The examiner reported pure tone air conduction 
thresholds as 60, 60, and 70 decibels at 1000, 2000, and 4000 
hertz, respectively in the right ear.  The average of these 
three is 63.  Speech discrimination was 100 percent in the 
right ear at 95 decibels.  Testing of the veteran's left ear 
revealed thresholds of 35, 70, and 70 decibels at 1000, 2000, 
and 4000 hertz, respectively.  The average of these three is 
58.  The veteran's speech discrimination score was 70 at 75 
decibels.  The examiner described the veteran's hearing loss 
in his right ear as "moderate to profound."

Audiometric testing in February 2001 revealed a moderate 
sloping to profound mixed hearing loss with excellent word 
recognition in the right ear, and normal mild sloping to 
severe sensorineural hearing loss in left ear with mildly 
impaired word recognition.

A July 2001 VA outpatient treatment record noted the 
veteran's report that he awoke in the middle of the night and 
found that his right ear was bleeding.  He denied pain, and 
he showed no evidence of fever, runny nose, or neurologic 
symptoms.  Physical examination revealed a bulging right 
tympanic membrane.  The assessment was otitis media.

At a September 2001 VA examination of his right ear, the 
veteran reported the earlier episode of bleeding from the 
ear, but denied current otorrhea, otalgia, and dizziness.  On 
examination, there was some effusion in the middle ear, and 
an anterior-inferior retraction of the tympanic membrane, the 
depth of which could not be determined.  The diagnosis was 
bilateral sensorineural hearing loss consistent with 
presbycusis.  A cholesteatoma could not be ruled out.

In February 2002, the veteran had an episode of vertigo.  He 
was seen at the emergency room of Auburn Memorial Hospital, 
but the report does not show that the cause of the vertigo 
was determined.  Computerized tomography of the head 
suggested sclerosis of the right mastoid, which the examiner 
thought might be due to old mastoiditis, but no current acute 
disorder.  The veteran also saw Gregory Mathew, MD, in 
connection with the vertigo, who reported that testing 
confirmed a Eustachian tube disorder.

At a March 2002 VA examination of his right ear, the veteran 
reported the earlier episode of dizziness, and said it was 
his first such attack.  He said he was seen first at an 
emergency room, where he was worked up for a cardiovascular 
disorder, but all tests were negative.  Physical examination 
of the right ear revealed a significantly distorted tympanic 
membrane with an anterior retraction pocket.  The base of the 
pocket was not clearly seen, but no debris was seen coming 
from the pocket.  There was no discharge, no fluid behind the 
tympanic membrane, and no other evidence of ear infection.  
Audiometric studies for the right ear showed a 25 decibel 
loss at 500 hertz, 30 decibel loss at 1000 hertz, 40 decibel 
loss at 2000 hertz, and a 50 decibel loss at 4000 hertz.  
Speech recognition was 92 percent.  The diagnosis was 
sensorineural hearing loss.

At a July 2002 VA examination of the veteran's right ear, the 
tympanic membrane was significantly atelectatic, poorly 
mobile, and significantly distorted.  There was an anterior-
inferior retraction pocket, but no debris was seen coming 
from it, and there was no fluid behind the tympanic membrane.  
Right ear audiometric studies revealed a 25 decibel loss at 
500 hertz, 30 decibel loss at 1000 hertz, 40 decibel loss at 
2000 hertz, and a 50 decibel loss at 4000 hertz.  Speech 
recognition was 92 percent.  The diagnosis was mixed 
sensorineural hearing loss, and chronic suppurative otitis 
media.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 6200, a 10 
percent evaluation is warranted for chronic, suppurative 
otitis media, mastoiditis, or cholesteatoma, or any 
combination of those conditions during suppuration or with 
evidence aural polyps.  Suppuration is the formation, or the 
discharge, of pus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1610 
(28th ed. 1994).  A 10 percent rating is the highest award 
authorized under this Code, and as that rating is already in 
effect, a higher rating cannot be awarded under this Code.  
Moreover, it is well to note that active suppuration has not 
been demonstrated for many years.  Hence, the Board will 
consider whether other Codes would provide a basis for an 
increased rating. 
In this respect, chronic nonsuppurative otitis media with 
effusion is rated (serous otitis media) is evaluated as 
hearing impairment.  38 C.F.R. § 4.71a, Diagnostic Code 6201.  
As a September 2001 VA examination did show some evidence of 
effusion consideration of this Code is in order.  
Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(2002).

In this case, however, the appellant is only service 
connected for his right ear.  In situations where service 
connection has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service 
connected and the nonservice connected disabilities as if 
both disabilities were service connected only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160 (West 2002); 
38 C.F.R. § 3.383(a) (2002).  Otherwise, the nonservice-
connected ear is deemed normal for rating purposes.  
Accordingly, as total deafness is not shown in the right ear, 
the hearing acuity in his nonservice-connected left ear is 
considered to be normal.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 
3.383, 4.85.  Therefore, a maximum 10 percent evaluation is 
warranted where hearing in the service-connected right ear is 
at level "X" or "XI."  In this case, however, the 
veteran's right ear hearing loss does not rise to that level 
of disability.  See 38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6101.  Hence, an increased 
evaluation is in order.

In reaching this decision the Board acknowledges that the 
veteran does have a hearing loss, however, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Board also considered the fact that the provisions of 38 
U.S.C. § 1160 were amended in December 2002.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2822 
(2002).  The law now provides that "where a veteran has 
suffered deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected disability, 
and deafness in the other ear as a result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation...as if the 
combination of disabilities were the result of service 
connected disability."  This new law clearly is a 
liberalization from the prior version of the statute which 
required "total deafness" in both ears.  

Nevertheless, referral of this case to the RO for initial 
consideration of the new law is not warranted because under 
38 C.F.R. § 4.85, the degree of hearing impairment in the 
service connected right ear does not come remotely close to 
matching the requirements for a level "X" or "XI" 
impairment.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

An increased evaluation for otitis media of the right ear, 
currently evaluated as 10 percent disabling, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

